Citation Nr: 1233122	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right elbow disability.

2. Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to April 1999.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he currently has a right hand disability and right elbow disability as the result of his active military service.  First, the Veteran reports that he injured his right elbow during active military service.  Second, the Veteran contends that during a combat readiness drill, his right hand was crushed by an MK 48 torpedo that weighed approximately 3,500 pounds.  The Veteran asserts that he has continuously experienced pain and discomfort since the in-service injuries.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  

A December 1994 service treatment record indicates the Veteran was injured when a rack fell on his right elbow.  The elbow was described as barely swollen, with no discoloration and a one centimeter abrasion.  He had limited, painful, and tight range of motion.  X-ray examination revealed no fracture, and the assessment was right elbow contusion.

An October 1995 service treatment record demonstrates the Veteran hit the back of his right hand on a thin metal rail in the torpedo room.  The Veteran reported that his hand was sore immediately after the accident but had since worsened with some swelling.  No prior medical history of a right hand fracture was reported.  The assessment was a right hand contusion, rule out metacarpal fracture.  X-ray examination revealed no fracture.

On a March 1999 report of medical assessment, the Veteran reported that he had suffered from recurrent hand pain while on active duty but had not sought medical care for the pain.

A June 2009 private treatment record reveals the Veteran reported continuous pain and discomfort in his right hand since an in-service injury.  The private physician stated that the Veteran's description of the injuries and his pain had been consistent since the physician had known him, and that as previous treatment had not provided relief, the Veteran had "basically been living with the pain."  The private physician also reported that in April 2009, the Veteran did begin receiving treatment that appeared to have given him 90 percent relief.  The physician opined that it was "as least as likely as not" that the Veteran's chronic right hand pain was related to in-service injuries.

The Veteran also submitted a signed buddy statement in support of his claims.  
L. B. reported that he served with the Veteran as a crew member of the Weapons Department in the Sonar Division aboard the USS Pogy (SSN 647).  L. B. stated that during an in-port weapons handling evolution in October 1995, an MK 48 torpedo slid atop the Veteran's right hand and pinned it to the brass pivot on the weapons stow.  L.B. remembered the Veteran cradling his hand and being in pain after the incident, but "would not let the crippling pain in his hand that week slow him down."

The record does not show that a VA examination was performed in connection with the Veteran's claims.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, service treatment records demonstrate in-service injuries to both the Veteran's right elbow and right hand.  However, the medical evidence of record does not show a clear diagnosis of either a current right elbow disability or right hand disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Further, VA does not generally grant service connection for symptoms alone, without an identified basis for symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 285 (1999).  Nevertheless, the Veteran's statements regarding his recurrent symptoms of pain are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the June 2009 private treatment record supports that a current disability may be related to injuries incurred during the Veteran's active military service.  

The Board acknowledges that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  Here, although the June 2009 private physician opines that it was "as least as likely as not" that the Veteran's chronic right hand pain was related to an in-service injury, the private physician does not provide a clear diagnosis of a current disability for which service connection may be granted.  Furthermore, the private physician does not address whether the Veteran has a current right elbow disability that may be related to the Veteran's active military service.  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any current right elbow disability or right hand disability is etiologically related to the Veteran's active military service.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be notified to submit any additional evidence pertaining to his post-service symptoms and any treatment related thereto.  The Veteran should be given an appropriate amount of time to respond. 

2. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right elbow and/or right hand disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records, and the Veteran's reports of symptomatology.

The examiner should identify all current disabilities with respect to the Veteran's reported symptoms.  Then, the examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's active military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The RO should review the resulting examination report to ensure essential compliance with the directives of this remand.  If the report is deficient in any matter, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. When the development requested has been completed, the claims for entitlement to service connection for a right elbow disability and entitlement to service connection for a right hand disability should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


